Harris v. Earle, Ex. c., 1370, April term, 1889, holds that under Pub. Stat. R.I. cap. 221, § 8, this court may grant a trial in this court in a case in which the party has neglected to prosecute his appeal from the judgment of commissioners on an insolvent estate.
We do not think that the charges of fraud and conspiracy on which the present petition rests are established. If the petitioners are able to amend their petition so as to show a *Page 332 
sufficient reason for the non-prosecution of the appeal, of which notice was given by their attorney, we will entertain a motion for that purpose.
We think, too, that the person whose claim the petitioners desire to contest should also be made a party to the petition.